[PUBLISH]


           IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT
                    ________________________

                           No. 09-11817
                     ________________________

                 D. C. Docket No. 06-23035-CV-MGC


GRIGSBY & ASSOCIATES, INC.,
CALVIN B. GRIGSBY,
                                                        Plaintiffs-Appellants,

                    versus

M SECURITIES INVESTMENT,
HOWARD GARY & COMPANY,
HOWARD V. GARY,
NATIONAL ASSOCIATION OF
SECURITIES DEALERS, INC.,
                                                      Defendants-Appellees.

                     _______________________

              Appeal from the United States District Court
                  for the Southern District of Florida
                    _________________________
                          (September 4, 2012)


                  ON PETITION FOR REHEARING
Before PRYOR and EDMONDSON, Circuit Judges, and EVANS,* District Judge.



O R D E R:



       This matter is before the Court on a Petition for Rehearing. The Court

presently plans to enter, in the future, an order along this line:

              “The motion for rehearing is DENIED, except our decision on
       the denial of an injunction of arbitration is totally withdrawn: that
       issue is moot given that the arbitration has been completed with the
       participation of the parties.

               The order confirming the arbitration award is vacated and the
       case remanded for further proceedings. The award may be confirmed
       only if the district court determines de novo -- anew, by itself, and for
       itself -- that the Defendants did not waive the right to arbitrate by their
       pre-arbitration conduct, including their earlier filing several lawsuits
       against Plaintiffs.”

       The parties have 15 days from the date of this order to explain why the

proposed order on rehearing should not be entered. The explanation from each

party must not exceed 12 pages.


                                            FOR THE COURT:


                                            /s/ J. L. Edmondson
                                            UNITED STATES CIRCUIT JUDGE


       *
        Honorable Orinda Evans, United States District Judge for the Northern District of
Georgia, sitting by designation.


                                               2